Nichols, Justice.
This is an appeal from a judgment increasing child support payments under a petition for modification as is permitted by the Act of 1955 (Ga. L. 1955, p. 630; Code Ann. § 30-220 et seq.). The judgment appealed from increased the weekly payment required by the original decree from $20 per week to $30 per week and required the former husband to maintain a hospitalization policy for the benefit of the child. The former wife filed the appeal and the contention made in this court is that the amount of the increase in child support is so small, compared with the former husband’s annual increase in earnings, as to constitute error. Held:
1. While the hourly income of the former husband has doubled since the original decree was rendered in 1966 the record also discloses that he has remarried, and is maintaining a home for his family. A part of the increased income, relied upon by the former wife as demanding a finding for a larger increase in child support than was granted, is due to the fact that the former husband is currently working over 60 hours a week and receiving overtime pay.
2. Under the Act of 1955, supra, not only the changes in the former husband’s income must be considered but also his financial status, and it cannot be said under the record in this case that the judgment of the trial court increasing the child support by fifty percent and requiring the former husband to provide *649hospitalization insurance was so inadequate as to constitute an abuse of discretion.
Submitted January 4, 1974
Decided January 28, 1974.
Charlie Franco, for appellant.
John L. Respess, Jr., for appellee.

Judgment affirmed.


All the Justices concur.